


Exhibit 10.8
RESTRICTED STOCK UNIT AGREEMENT
(Director Equity Incentive Program)


_____________________, Amgen Inc. Grantee:


On this __ day of _______________ (the “Grant Date”), Amgen Inc., a Delaware
corporation (the “Company”), pursuant to its Amgen 2009 Director Equity
Incentive Program (as amended from time to time, the “Program”) which implements
the Amgen Inc. 2009 Equity Incentive Plan (the “Plan”), has granted to you, the
grantee named above, _____________ restricted stock units (the “Units”) with
respect to ______________ Shares on the terms and conditions set forth in this
Restricted Stock Unit Agreement, including any appendix hereto (as further
described in Section XIV below) containing special terms and conditions
applicable to your country (collectively, this “Agreement”), and the Plan.
Capitalized terms not defined herein shall have the meanings assigned to such
terms in the Plan and/or the Program.


I.    Vesting Schedule. Subject to the terms and conditions of this Agreement
and in consideration for services previously rendered by you, one hundred
percent (100%) of the Units shall vest upon the date hereof (the “Vesting
Date”).


II.    Form and Timing of Payment. Any vested Units shall be paid by the Company
in Shares (on a one-to-one basis) on, or as soon as practicable after, the
Vesting Date (but in any event by the fifteenth day of the third month following
the tax year in which they vest), unless you have irrevocably elected in writing
by December 31 of the year preceding the Vesting Date to defer the payment of
such Units under one of the following options: (i) full payment of the vested
Units in January of a year specified by you which shall be no earlier than the
third calendar year following the calendar year in which the date of grant
occurs and no later than the tenth calendar year following such year; (ii) full
payment of the vested Units in January of the calendar year following the year
in which you cease to be an Eligible Director (and experience a “separation from
service” with the Company within the meaning of Code Section 409A) for any
reason; (iii) payment of the vested Units in five substantially equal annual
installments, commencing in January of the calendar year following the year in
which you cease to be an Eligible Director (and experience a “separation from
service” with the Company within the meaning of Code Section 409A) for any
reason; or (iv) payment of the vested Units in ten substantially equal annual
installments, commencing in January of the calendar year following the year in
which you cease to be an Eligible Director (and experience a “separation from
service” with the Company within the meaning of Code Section 409A) for any
reason; provided, however, that no Shares shall be issued hereunder unless the
Board determines that the consideration received by the Company in exchange for
the issuance of Common Stock has a value not less than the par value thereof.
Any deferral election made pursuant to this Section II shall specify the
distribution schedule from the options provided in this Section II and shall be
irrevocable.


III.    Transferability. No benefit payable under, or interest in, this
Agreement shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge and any such attempted
action shall be void and no such benefit or interest shall be, in any manner,
liable for, or subject to, your or your beneficiary's debts, contracts,
liabilities or torts; provided, however, nothing in this Section III shall
prevent transfer (i) by will, (ii) by applicable laws of descent and
distribution or (iii) to an Alternate Payee to the extent that a QDRO so
provides, as further described in the Program.
 
IV.    No Contract for Employment. This Agreement is not an employment or
service contract and nothing in this Agreement shall be deemed to create in any
way whatsoever any obligation on your part to continue in the employ or service
of the Company or any Affiliate, or of the Company or any Affiliate to continue
your employment or service with the Company or any Affiliate.


V.    Notices. Any notices provided for in this Agreement, the Program or the
Plan shall be given in writing and shall be deemed effectively given upon
receipt or, in the case of notices delivered by the Company to you, five (5)
days after deposit in the United States mail, postage prepaid, addressed to you
at such address as is currently maintained in the Company's records or at such
other address as you hereafter designate by written notice to the Company.


VI.    Nature of Grant. In accepting the Units granted hereunder, you
acknowledge that:


(a)    the Program and Plan are established voluntarily by the Company, are
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time;


(b)    the grant of the Units is voluntary and occasional and does not create
any contractual or other right to receive future grants of Units, or benefits in
lieu of Units, even if Units have been granted repeatedly in the past;



1

--------------------------------------------------------------------------------




(c)    your participation in the Program and Plan is voluntary;


(d)    all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;


(e)    the future value of the underlying Shares is unknown and cannot be
predicted with certainty; and


(f)    the Units and the benefits under the Program and Plan, if any, will not
automatically transfer to another company in the case of a merger, takeover or
transfer of liability.


VII.    No Advice Regarding Grant. The Company is not providing any tax, legal
or financial advice, nor is the Company making any recommendations regarding
your participation in the Program and Plan, or your acquisition or sale of the
underlying Shares. You are hereby advised to consult with your own personal tax,
legal and financial advisors regarding your participation in the Program and
Plan before taking any action related to the Program and Plan.


VIII.    Data Privacy. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement by and among, as applicable, the Company or its
Affiliates for the exclusive purpose of implementing, administering and managing
your participation in the Program and Plan.


You understand that the Company or its Affiliates may hold certain personal
information about you, including, without limitation, your name, home address
and telephone number, date of birth, social insurance number (to the extent
permitted under applicable local law) or other identification number, salary,
nationality, job title, residency status, any shares of stock or directorships
held in the Company, details of all equity compensation or any other entitlement
to shares awarded, canceled, vested, unvested or outstanding in your favor, for
the purpose of implementing, administering and managing the Program and Plan
(“Data”). You understand that Data may be transferred to Merrill Lynch Bank &
Trust Co., FSB (or any successor thereto) or any third parties assisting in the
implementation, administration and management of the Program and Plan, that
these recipients may be located in your country or elsewhere including outside
the European Economic Area, and that the recipient's country (e.g., the United
States) may have different data privacy laws and protections than your country.
You understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting the Company. You authorize the
Company, its Affiliates, Merrill Lynch Bank & Trust Co., FSB (or any successor
thereto) and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering, and managing your
participation in the Program and Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purposes of
implementing, administering and managing your participation in the Program and
Plan, including any requisite transfer of such Data as may be required to any
other broker, escrow agent or other third party with whom the shares issued upon
vesting of the Units may be deposited. You understand that Data will be held
only as long as is necessary to implement, administer and manage your
participation in the Program and Plan. You understand that you may, at any time,
view Data, request additional information about the storage and processing of
Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the Company.
You understand that refusal or withdrawal of consent may affect your ability to
participate in the Program and Plan. For more information on the consequences of
your refusal to consent or withdrawal of consent, you understand that you may
contact the Company.


IX.    Language. If you have received this Agreement or any other document
related to the Program and Plan translated into a language other than English
and if the meaning of the translated version differs from the English version,
the English version shall control.


X.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Program
and Plan by electronic means. You hereby consent to receive such documents by
electronic delivery and agree to participate in the Program and Plan through an
online or electronic system established and maintained by the Company or a third
party designated by the Company.


XI.    Severability. The provisions of this Agreement are severable and if any
one or more are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.


XII    Plan and Program. This Agreement is subject to all the provisions of the
Plan and Program and their provisions are hereby made a part of this Agreement,
including without limitation the provisions of Section 9.5 of the Plan relating
to Restricted Stock Units, and is further subject to all interpretations,
amendments, rules and regulations which may from time to

2

--------------------------------------------------------------------------------




time be promulgated and adopted pursuant to the Plan. In the event of any
conflict between the provisions of this Agreement and those of the Plan and the
Program, the provisions of the Plan and the Program shall control.


XIII.    Governing Law. This Agreement shall be construed and interpreted, and
the rights of the parties shall be determined, in accordance with the laws of
the State of Delaware, without regard to conflicts of law provisions thereof.
For purposes of litigating any dispute that arises hereunder, the parties hereby
submit to and consent to the jurisdiction of the State of Delaware, or the
federal courts for the United States for the federal district located in the
State of Delaware, and no other courts, where this Agreement is made and/or to
be performed.


XIV.    Appendix. Notwithstanding any provisions in this Agreement, Units shall
be subject to any special terms and conditions set forth in any Appendix to this
Agreement for your country. Moreover, if you relocate to one of the countries
included in the Appendix, the special terms and conditions for such country will
apply to you, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable in order to comply with local law
or facilitate the administration of the Program and Plan. The Appendix
constitutes part of this Agreement.


XV.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on your participation in the Plan, on the Units and on
any Shares acquired under the Program and Plan, to the extent the Company
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Program and Plan, and to require you to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.




Very truly yours,
AMGEN INC.




By: _____________________
Name:
Title:


Accepted and Agreed,
this ___ day of ______________, 201_.


By: __________________________
Name:

3

--------------------------------------------------------------------------------




APPENDIX A


ADDITIONAL TERMS AND CONDITIONS OF THE
2009 EQUITY INCENTIVE PLAN AND
DIRECTOR EQUITY INCENTIVE PROGRAM


GRANT OF RESTRICTED STOCK UNITS
(NON-U.S.)


TERMS AND CONDITIONS


This Appendix includes additional terms and conditions that govern any Units
granted under the Program and Plan if, under applicable law, you are a resident
of, or are deemed to be a resident of one of the countries listed below. 
Furthermore, the additional terms and conditions that govern any Units granted
hereunder may apply to you if you relocate to one of the countries listed below.
Certain capitalized terms used but not defined in this Appendix A shall have the
meanings set forth in the Program, the Plan and/or the Agreement to which this
Appendix is attached.


NOTIFICATIONS


This Appendix also includes notifications relating to exchange control and other
issues of which you should be aware with respect to your participation in the
Program and Plan. The information is based on the exchange control, securities
and other laws in effect in the countries to which this Appendix refers as of
February 1, 2009. Such laws are often complex and change frequently. As a
result, the Company strongly recommends that you not rely on the notifications
herein as the only source of information relating to the consequences of your
participation in the Program and Plan because the information may be outdated
when you vest in the Units and acquire Shares under the Program and Plan, or
when you subsequently sell Shares acquired under the Program and Plan.


In addition, the notifications are general in nature and may not apply to your
particular situation, and the Company is not in a position to assure you of any
particular result. Accordingly, you are advised to seek appropriate professional
advice as to how the relevant laws in your country may apply to your situation.
Finally, if you are a citizen or resident of a country other than the one in
which you are currently working, the information contained herein may not be
applicable to you or you may be subject to the provisions of one or more
jurisdictions.


BELGIUM


NOTIFICATIONS


Tax Reporting Notification.  You are required to report any taxable income
attributable to the Units granted hereunder on your annual tax return. You are
also required to report any bank accounts opened and maintained outside Belgium
on your annual tax return.


FRANCE


TERMS AND CONDITIONS


Language Consent.  By accepting the grant of Units and this Agreement which
provides for the terms and conditions of your Units, you confirm having read and
understood the documents relating to this grant (the Plan, the Program and this
Agreement), which were provided to you in English. You accept the terms of those
documents accordingly.


En acceptant cette attribution gratuite d'actions et ce contrat qui contient les
termes et conditions de vos actions gratuites, vous confirmez avoir lu et
compris les documents relatifs à cette attribution (le Plan, le Programme et ce
contrat), qui vous ont été transmis en langue anglaise. Vous acceptez ainsi les
conditions et termes de ces documents.


NOTIFICATIONS


Exchange Control Notification.  If you retain Shares outside of France or
maintain a foreign bank account, you are required to report such to the French
tax authorities when filing your annual tax return.



4